Case 1:20-cv-02422-JPH-DML Document 1 Filed 09/18/20 Page 1 of 5 PageID #: 1




                         N THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JOSE GOMEZ,                   )
                              )
      Plaintiff,              )
                              )
vs.                           )              Cause No: 1:20-cv-2422
                              )
WESLEY BEACHY and             )
K AND K TRUCKING, INC.,       )
                              )
      Defendants.             )
______________________________)

                                   NOTICE OF REMOVAL

       Defendants, Wesley Beachy and K and K Trucking, Inc. (collectively, “K and K

Defendants”), by counsel, pursuant to 28 U.S.C. §§ 1441, 1446 and 1332, hereby give notice of

removal of this action from the Superior Court of Marion County, Indiana, to the United States

District Court for the Southern District of Indiana, Indianapolis Division, and in support thereof

state the following:

                                          Background

       1.      On August 19, 2020, Plaintiff filed a Complaint for Damages in the Superior

Court of Marion County, Indiana, under Cause No. 49D04-2008-CT-028382. (See Plaintiff’s

Complaint).

       2.      Plaintiff’s Complaint for Damages alleges that on December 5, 2019, Plaintiff

was involved in a commercial motor vehicle accident with the K and K Defendants on I-65

North in the City of Indianapolis in Marion County, Indiana, and that Plaintiff sustained personal

injuries as a result of the accident. (See Complaint for Damages).
Case 1:20-cv-02422-JPH-DML Document 1 Filed 09/18/20 Page 2 of 5 PageID #: 2




       3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(b)(1) and 1441(a),

because the United States District Court for the Southern District of Indiana, Indianapolis

Division, is the federal judicial district and division embracing the Superior Court of Marion

County, Indiana, where this action is pending.

       4.      By filing this Notice of Removal, K and K Defendants do not waive their rights to

object to service of process, the sufficiency of process, jurisdiction over the person, or venue,

and K and K Defendants reserve the right to assert any defenses and objections to which they

may be entitled.

       5.      This Court has original subject matter jurisdiction under 28 U.S.C. § 1332 and

this case is removable under 28 U.S.C. §§ 1441 and 1446, as set forth below.

                                       Removal is Timely

       6.      28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

       The notice of removal of a civil action or proceeding shall be filed within 30 days
       after the receipt by the defendant, through service or otherwise, of a copy of the
       initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

       (emphasis added).

       7.      K and K Trucking, Inc. was served on August 22, 2020, and Wesley Beachy has

not yet been served. As such, this removal is filed within that thirty day deadline and, therefore,

removal is timely pursuant to 28 U.S.C. § 1446(b).

                   Complete Diversity of Citizenship Exists Among the Parties

       8.      Plaintiff Jose Gomez is a citizen of the State of Indiana.

                                                 2
Case 1:20-cv-02422-JPH-DML Document 1 Filed 09/18/20 Page 3 of 5 PageID #: 3




       9.      Defendant Wesley Beachy is a citizen of the State of Michigan.

       10.     Defendant and K and K Trucking, Inc. is a citizen of the State of Michigan, as it is

incorporated under the laws of the State of Michigan and maintains its principal place of

business in Michigan.

       11.     The controversy in this action is therefore entirely between citizens of different

states of the United States, and K and K Defendants desire to remove said cause from the

Superior Court of Marion County, Indiana, to the United States District Court for Southern

District of Indiana pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                        The Amount In Controversy Requirement is Satisfied

       12.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. The

defendant invoking federal jurisdiction has the burden of proving by a preponderance of the

evidence that the amount in controversy meets the jurisdictional minimum. Meridian Sec. Ins.

Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Where, as here, the Complaint does not

specify the amount in controversy, the removing defendant must show “a reasonable probability”

that the jurisdictional minimum has been met. Malinowski v. Walgreen Co., NO. 2:08-CV-173

RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008) (citing Brill v. Countrywide Home Loans,

Inc., 427 F.3d 446, 449 (7th Cir. 2005)). “[A] good-faith estimate of the stakes is acceptable if it

is plausible and supported by a preponderance of the evidence.” Oshana v. Coca-Cola Co., 472

F.3d 506, 511 (7th Cir. 2006).




                                                 3
Case 1:20-cv-02422-JPH-DML Document 1 Filed 09/18/20 Page 4 of 5 PageID #: 4




       13.     In his complaint, Plaintiff alleges “permanent injuries and damages” as well as

incurred medical bills, physical and mental pain and suffering, property damage, lost ability to

perform usual activities, and diminished quality of life. (Plaintiff’s Complaint, ¶¶ 8-10.)

       14.     Further, on August 27, 2020 in email communication, Plaintiff’s counsel

confirmed that he could not stipulate the amount in controversy was less than or equal to

$75,000, exclusive of interest and costs, in this case.

       14.     Accordingly, the amount in controversy requirement is satisfied.

                                         Removal is Appropriate

       15.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is appropriate pursuant to 28 U.S.C. §§ 1441 and 1446 because

there is complete diversity of citizenship among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       16.     K and K Defendants attach as Exhibit “A” all pleadings, motions, orders, and all

other filings filed in the state court, in compliance with 28 U.S.C. §§ 1446(a).

       17.     This Notice of Removal is being served upon Plaintiff and contemporaneously

filed with the Clerk of Superior Court of Marion County, Indiana pursuant to 28 U.S.C. §

1446(d).

       18.     The filing fee of $400.00 has been paid to the Clerk of the United States District

Court at the time of filing this Notice of Removal.

       19.     A copy of K and K Defendants’ Notice to Plaintiff and Clerk of the Marion

County Superior Court of Defendants’ Application to Remove Cause to Federal Court is attached

hereto as Exhibit “B.”


                                                  4
Case 1:20-cv-02422-JPH-DML Document 1 Filed 09/18/20 Page 5 of 5 PageID #: 5




                                              Respectfully submitted,

                                      By:     s/ Ryan O. Farner
                                              Erin A. Clancy, I.D. No. 21962-49
                                              Ryan O. Farner, I.D. No. 29599-02
                                              Attorneys for Defendant, Wesley Beachy and
                                              K and K Trucking, Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, the foregoing was served upon the following
via regular mail and/or the Court’s electronic filing/notification system, on all parties of record:

                                                     s/ Ryan O. Farner
                                                     Ryan O. Farner
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521 / Fax (317)636-5917




                                                 5
200658\60537548-1
